COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  SALVARDOR GARCIA,                              No. 08-19-00176-CR
                                     §
                 Appellant,                        Appeal from the
                                     §
  v.                                              112th District Court
                                     §
  THE STATE OF TEXAS,                           of Pecos County, Texas
                                     §
                  State.                             (TC# 3539)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until March 31, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Jepson, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 31, 2020.

       IT IS SO ORDERED this 23rd day of March, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.